UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2390


THOMAS L. SWITZER,

                Plaintiff - Appellant,

          v.

TOWN OF STANLEY; OFFICER BROWN; SERGEANT DEAN,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:10-cv-00128-sgw)


Submitted:   February 10, 2011            Decided:   February 16, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas L. Switzer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Thomas L. Switzer seeks to appeal the district court’s

order dismissing without prejudice his 42 U.S.C. § 1983 (2006)

complaint against the Town of Stanley.                   This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and    certain     interlocutory     and       collateral    orders,     28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                   Generally, a district

court’s     dismissal   of    a    complaint       without    prejudice       is     not

appealable.      See Domino Sugar Corp. v. Sugar Workers Local Union

292,   10   F.3d    1064,   1066-67   (4th Cir. 1993)         (holding        that    “a

plaintiff may not appeal the dismissal of his complaint without

prejudice unless the grounds for dismissal clearly indicate that

no amendment [to the complaint] could cure the defects in the

plaintiff’s case”) (alteration in original) (internal quotation

marks omitted).       In this case, Switzer would be able to save his

action by amending his complaint to comply with the district

court’s order.        Therefore, the district court’s dismissal of

Switzer’s complaint without prejudice is not an appelable final

order.       Accordingly,     we    dismiss        the    appeal   for    lack        of

jurisdiction.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                           2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3